UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1114


JAMES LAMAR FRASIER,

                Plaintiff - Appellant,

          v.

CAROLINA CENTER FOR OCCUPATIONAL HEALTH,

                Defendant – Appellee,

          and

COUNTY OF CHARLESTON; CHARLESTON COUNTY SHERIFF’S OFFICE; AL
CANNON, JR., in his official capacity as Sheriff of Charleston
County; CHARLESTON COUNTY DETENTION CENTER; MITCH LUCAS, in
his official capacity as Administrator of the Charleston
County Detention Center; CORIZON HEALTH, INCORPORATED, f/k/a
Prison Health Services, Incorporated; JOHN DOE 1; JOHN DOE 2;
JOHN DOE 3; JOHN DOE 4; JOHN DOE 5,

                Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   David C. Norton, District Judge.
(4:11-cv-03431-DCN)


Submitted:   January 19, 2017               Decided:   February 24, 2017


Before THACKER and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Brian C. Duffy, Thomas A. Limehouse, Jr., DUFFY & YOUNG, LLC,
Charleston, South Carolina, for Appellant.   Stephen L. Brown,
Russell G. Hines, YOUNG CLEMENT RIVERS, LLP, Charleston, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     James    Lamar   Frasier   appeals    the   district     court’s   order

denying his renewed motion for judgment as a matter of law and

motion for a new trial, following the jury verdict in favor of

Carolina Center for Occupational Health, LLC, in Frasier’s medical

malpractice action.     We have reviewed the parties’ briefs and the

record on appeal and find no reversible error.              Accordingly, we

affirm for the reasons stated by the district court.             Frasier v.

Carolina Center for Occupational Health, LLC, No. 4:11-cv-03431-

DCN (D.S.C. Jan. 4, 2016).      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   this   court   and   argument   would    not   aid   the

decisional process.

                                                                     AFFIRMED




                                     3